The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2021 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 01/11/21.
a. Independent claims 1, 22, 29, and 30 have been amended.
b. Claims 6 and 11 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 10, 12-17, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0357300, “Zhou”) in view of Ohtsuji et al. (US 2019/0029029, “Ohtsuji”).
Regarding claim 1, Zhou discloses a method for wireless communications at a user equipment (UE), comprising: 
- receiving, from a base station, a configuration for a service type (Zhou, See ¶.261, a base station sends a first and/or a second types of service to a wireless device via carriers. Different types of services may have different service requirements, e.g., data rate, latency, reliability; Examiner’s Note: the secondary prior art by Ohtsuji discloses the method of transmitting a control signal for activation of a specific service type);
- receiving, from the base station, an activation indicator in a downlink control information (DCI) message (See ¶.4, the BS send an indication of an action, which is included in DCI associated with a BWP (Bandwidth Part); See ¶.267, the base station may send DCI via a PDCCH addressed to a Configured Scheduling-RNTI (CS-RNTI) activating the CS resources; See ¶.389-390, a base station may send via a first active BWP, an eMBB data packet to a wireless device. The base station may send via a second active BWP, a URLLC data packet to the wireless device; Examiner’s Note: Selecting and/or activating a specific BWP (Bandwidth Part) is related with a different type of services requiring a different packet size; a different a ultra-reliability; and/or a different low latency delivery as disclosed in ¶.389), scrambled by a radio network temporary identifier (RNTI) associated with the service type (See ¶.334, a base the activation indicator indicating that the UE is to begin monitoring for the service type, (See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, a base station may activate an additional BWP dynamically via DCI, for example, if at least one of multiple types of services are triggered for transmission via the additional BWP; See 2214 fig.22, monitor a PDCCH on DL a specific BWP such as BWP1; See 3102 fig.31, Monitor a PDCCH on a specific BWP such as a Primary BWP (PBWP)) and indicating an activation of a service type mode (See ¶.389-390, a base station may send via a first active BWP, an eMBB data packet to a wireless device. The base station may send via a second active BWP, a URLLC data packet to the wireless device; Examiner’s Note: Selecting and/or activating a specific BWP (Bandwidth Part) is related with a different type of services requiring a different packet size; a different a ultra-reliability; and/or a different low latency delivery as disclosed in ¶.389);
- monitoring a downlink control channel associated with the service type based at least in part on the configuration for the service type and receipt of the activation indicator (See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; See 2214 fig.22, monitor a PDCCH on DL a specific BWP such as BWP1; See 3102 fig.31, Monitor a PDCCH on a specific BWP such as a Primary BWP (PBWP); 
                     
    PNG
    media_image1.png
    80
    279
    media_image1.png
    Greyscale
	
); and
- receiving a downlink message associated with the service type in accordance with the configuration for the service type (See ¶.395, a base station may activate an additional BWP dynamically via DCI, for example, if at least one of multiple types of services are triggered for transmission via the additional BWP. The base station send a first command to the wireless device to activate a second DL BWP, of the plurality of DL BWPs; See further ¶.440 and ¶.466 for types of services; Examiner’s Note: As shown in Fig.32, the base station transmits DCI via a downlink control channel PDCCH, and the DCI includes an activation code for a specific BWP based one the a BWP ID and a specific BWP is used for a specific service type according to a different type of services requirements such as a different packet size; a different a ultra-reliability; and/or a different low latency delivery, See 3214 fig.32 and ¶.497
      
    PNG
    media_image2.png
    380
    505
    media_image2.png
    Greyscale
).
Zhou discloses the method of receiving a downlink message for activating and monitoring downlink channel, but does not explicitly disclose if the indicator included in the MAC CE and/or DCI is for a specific service type. 
However, Ohtsuji explicitly discloses the method of “transmitting a control signal indicating activation of low-latency mode” (See ¶.7, activation of scheduling two resource allocation modes; See ¶.28, selecting an application and/or a service type requiring a low latency; See fig.5-6 and See ¶.62, the eNB transmits a control signal indicating which of the normal mode and the low-latency mode is to be activated
             
    PNG
    media_image3.png
    288
    539
    media_image3.png
    Greyscale

See ¶.63, the eNB may incorporate the control signal, which indicates which of the normal mode and the low-latency mode is to be activated, into a sidelink scheduling grant (DCI format 5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “transmitting a control signal indicating activation of a service type such as low-latency mode” as taught by Ohtsuji into the system of Zhou, so that it provides a way of selecting one of the multiple service types such as a normal mode or a low-latency mode (Ohtsuji, See ¶.61).

Regarding claim 2, Zhou discloses “receiving, from the base station, a medium access control (MAC) control element (CE) deactivating the service type mode (See ¶.4, the indication may be included in DCI and/or a MAC CE that may be configured to control changes for BWPs, for example, if multiple active BWPs are configured. A wireless device may deactivate a second active BWP, for example, based on a first active BWP switching to a default BWP. A wireless device may restart and/or start a first BWP inactivity timer, for example, based on activating, deactivating, and/or switching a second BWP; See 2218 fig.22, MAC CE for deactivating).”

Regarding claim 3, Zhou discloses “receiving the MAC CE that includes a sub-header and an associated content field that includes a deactivation indicator corresponding to the service type (See ¶.36, FIG. 27A, FIG. 27B, FIG. 27C, and FIG. 27D show examples of a MAC CE and a corresponding MAC subheader for BWP activation/deactivation).”

Regarding claim 4, Zhou discloses “the associated content field comprises additional information for the service type (See ¶.218, the logical channel prioritization procedure may allocate the uplink resources to one or more first logical channels in the plurality of logical channels and/or to one or more MAC Control Elements (CEs). The one or more first logical channels may be mapped to the first TTI and/or the first numerology. The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). The MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers. A MAC sub-header in the plurality of MAC sub-headers may correspond to a MAC CE or a MAC SUD (e.g., logical channel) in the one or more MAC CEs and/or in the one or more MAC SDUs. A MAC CE and/or a logical channel may be configured with a Logical Channel IDentifier (LCID). An LCID for a logical channel and/or a MAC CE may be fixed and/or pre-configured. An LCID for a logical channel and/or MAC CE may be configured for the wireless device by the base station. The MAC sub-header corresponding to a MAC CE and/or a MAC SDU may comprise an LCID associated with the MAC CE and/or the MAC SDU).”

Regarding claim 5, Zhou discloses “receiving the MAC CE that includes a sub-header corresponding to the service type without an associated content field, wherein the sub-header is the deactivation indicator which triggers a state change from a service type active mode to a service type inactive mode (See ¶.4, the indication may be included in DCI and/or a MAC CE that may be configured to control changes for BWPs, for example, if multiple active BWPs are configured. A wireless device may deactivate a second active BWP, for example, based on a first active BWP switching to a default BWP. A wireless device may restart and/or start a first BWP inactivity timer, for example, based on activating, deactivating, and/or switching a second BWP; See 2218 fig.22, MAC CE for deactivating; See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet)).”

Regarding claim 7, Zhou discloses “receiving a service type DCI format with the activation indicator, a combination of fields that is jointly interpreted as the activation indicator, or a combination thereof (See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 10, Zhou discloses “receiving, from the base station, a deactivation indicator indicating that the UE is to stop monitoring for the service type (See 4910 & 4912 fig.49, deactivate and stop monitoring a PDCCH).”

Regarding claim 12, Zhou discloses “receiving a DCI message that includes a service type DCI format with the deactivation indicator (See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet); See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission; See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 13, Zhou discloses “receiving a DCI message that includes a combination of fields that is jointly interpreted as the deactivation indicator (See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet); See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 14, Zhou discloses “receiving additional information to update the configuration for the service type (See fig.28-29, a plurality of additional fields).”

Regarding claim 15, Zhou discloses “receiving a value for a deactivation timer associated with the service type (See 4908 & 4910 fig.49, a timer related with deactivation; See fig.39, timer for activating and deactivating).”

Regarding claim 16, Zhou discloses “initiating the deactivation timer based at least in part on receiving the activation indicator (See fig.38, activate and deactivate according to the timer).”

Regarding claim 17, Zhou discloses “deactivating the service type based at least in part on the deactivation timer expiring, not expecting a downlink hybrid access request (HARQ) retransmission, no data in a HARQ buffer for an uplink retransmission, no uplink data for the service type, or a combination thereof (See fig.22, inactivity timer expires).”

Regarding claim 19, Zhou discloses “receiving a semi-persistent scheduling (SPS) configuration for uplink and downlink communications associated with the service type; and receiving an SPS activation indicator indicating that the UE is to begin monitoring in accordance with the SPS configuration, wherein monitoring the downlink control channel associated with the service type is based at least in part on receipt of the SPS activation indicator (See ¶.250, An SRS resource in each of one or more SRS resource sets may be sent (e.g., transmitted) at a time instant, for example, if a higher layer parameter indicates beam management. The wireless device may send (e.g., transmit) one or more SRS resources in different SRS resource sets simultaneously. A new radio network may support aperiodic, periodic, and/or semi-persistent SRS transmissions).”

Regarding claim 20, Zhou discloses “wherein the configuration for the service type comprises parameters for a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), semi-persistent scheduling (SPS), a scheduling request (SR), or a combination thereof for the service type (See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission …monitor a PDCCH).”

Regarding claim 21, Zhou discloses “the configuration for the service type is received via radio resource control (RRC) signaling (See 4902 fig.49, receiving RRC configuration); and the service type comprises an ultra-reliable low latency communication (URLLC) service or a low latency service (See ¶.389, transmit a first type of service (eMBB, URLLC, MTC, V2X and/or HOT) on a first active BWP of a cell and transmit a second type of service (eMBB, URLLC, V2X and/or HOT) on a second active BWP of the cell).”

Regarding claim 22, Zhou discloses a method for wireless communications at a user equipment (UE), comprising:
- receiving, from a base station, a configuration for a service type (Zhou, See ¶.261, a base station sends a first and/or a second types of service to a wireless device via carriers. Different types of services may have different service requirements, e.g., data rate, latency, reliability; Examiner’s Note: the secondary prior art by Ohtsuji discloses the method of transmitting a control signal for activation of a specific service type); 
- identifying uplink traffic associated with the service type (Zhou, See ¶.395, a base station may activate an additional BWP dynamically (e.g., via DCI, a MAC CE, etc.), for example, if at least one of multiple types of services are triggered for transmission via the additional BWP and identifying for the wireless device to monitor a first PDCCH sent via the initial active DL BWP See 2114 fig.21, send packets on UL BWP 1).
Zhou does not explicitly disclose what Ohtsuji discloses,
- transmitting, to the base station, a scheduling request (SR) associated with the service type based at least in part on identifying the uplink traffic associated with the service type (Ohtsuji, See ¶.8, a UE transmits to an eNB a scheduling request to request an uplink (UL) data transmission resource; See 1201 fig.12, UE sends request for activation of low-latency mode).
- activating a service type mode for monitoring for a grant for the service type based at least in part on transmission of the SR (Ohtsuji, See 501 & 601 fig.5-6, sending activation of low-latency mode; Examiner’s Note: as shown in 2114 Fig.21 and ¶.217 of Zhou, the wireless device may receive Downlink Control Information (DCI) via a Physical Downlink Control CHannel (PDCCH) indicating an uplink grant).
Zhou, further discloses,
- monitoring a downlink channel based at least in part on the configuration for monitoring the service type (Zhou, See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; See 4906 fig.49, monitor PDCCH on the multiple active BWPs after receiving a configuration command);
- receiving, from the base station, an uplink grant for the identified uplink traffic in a downlink control information (DCI) message scrambled by a radio network temporary identifier (RNTI) associated with the service type (See ¶.334, a base station may perform CRC scrambling for DCI, for example, before transmitting the DCI via a PDCCH. The base station may perform CRC scrambling by binarily adding multiple bits of at least one wireless device identifier (e.g., C-RNTI, CS-RNTI, etc.) on the CRC bits of the DCI ) via the downlink channel (Zhou, See ¶.218, the wireless device may receive Downlink Control Information (DCI) via a Physical Downlink Control CHannel (PDCCH) indicating an uplink grant); and
- transmitting, to the base station, the uplink traffic associated with the service type based at least in part on receiving the uplink grant (Zhou, See ¶.4, the BS send an indication of an action, which is included in DCI and/or MAC CE, associated with a BWP (Bandwidth Part); See ¶.395, a base station may activate an additional BWP dynamically (e.g., via DCI, a MAC CE, etc.), for example, if at least one of multiple types of services are triggered for transmission via the additional BWP; See 2108 & 2114 fig.21, initial active BWPs and transmitting UL BWP).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 23, Zhou discloses “receiving, from the base station, a deactivation indicator indicating that the UE is to stop the service type mode; and deactivating the service type mode based at least in part on receiving the deactivation indicator (See 4910 & 4912 fig.49, deactivate and stop monitoring a PDCCH).”

Regarding claim 24, Zhou discloses “receiving a medium access control (MAC) control element (CE) or a DCI message that indicates a stop to the service type mode (See fig.17-18 and ¶.346, activation and/or deactivation MAC CE (e.g., 4 Octet)).”

Regarding claim 25, Zhou and Ohtsuji disclose “activating a physical downlink control channel (PDCCH) configuration associated with the service type (Zhou, See ¶.395, a base station BS transmits a command to a wireless device UE to active via MAC CE or DCI for at least one of multiple types of services to be triggered for transmission) based at least in part on transmitting the SR (Ohtsuji, See ¶.8, a UE transmits to an eNB a scheduling request to request an uplink (UL) data transmission resource); and monitoring the downlink channel based at least in part on the PDCCH configuration associated with the service type (Zhou, See ¶.268, the UE monitors the one or more PDCCHS in order to find possible resource allocation; See ¶.395, the wireless device may monitor a first PDCCH sent via the initial active DL BWP; See 4906 fig.49, monitor PDCCH on the multiple active BWPs after receiving a configuration command).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 26, Zhou discloses “the PDCCH configuration comprises at least one of a control resource set configuration and a search space configuration (See ¶.256, a control resource set (CORESET); See ¶.270, wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices. The wireless device may monitor a wireless device-specific search space. A wireless device specific DCI may correspond to an RNTI configured for the wireless device).”

Regarding claim 27, Zhou discloses “the DCI message includes a service type DCI format (See ¶.331, DCI formats; See ¶.381, if a BWP indicator field is configured in DCI format 1_1. The BWP indicator field value may indicate the active UL BWP).”

Regarding claim 28, Zhou discloses “the configuration for the service type is received via radio resource control (RRC) signaling (See 4902 fig.49, receiving RRC configuration); and the service type comprises an ultra-reliable low latency communication (URLLC) service or a low latency service (See ¶.390, URLLC data transmission).”

Regarding claim 29, it is an apparatus claim corresponding to the method claim 1, except the limitations “a processor and a memory (See fig.3 and ¶.220, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 30, it is an apparatus claim corresponding to the method claim 22, except the limitations “a processor and a memory (See fig.3 and ¶.220, a processor and a memory)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.
	 
Allowable Subject Matter

Claims 8, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations with detailed explanations at the Examiner’s best, using the prior art of record in the current prosecution of the claims. The newly added claim limitations are explicitly disclosed by the primary prior art by Zhou.
At pages 10-13, with respect to claim 1, the key argument is that any combination of Zhou and Ohtsuji fail to disclose the newly added claim limitations “DCI message scrambled by a radio network temporary identifier (RNTI) associated with the service type” [applicant’s emphasis added].
The limitations “DCI message scrambled by a radio network temporary identifier (RNTI) associated with the service type” explicitly read on:
¶.[0004] of Zhou discloses “the BS send an indication of an action, which is included in DCI associated with a BWP (Bandwidth Part).”
¶.[0267] of Zhou discloses “the base station may send DCI via a PDCCH addressed to a Configured Scheduling-RNTI (CS-RNTI) activating the CS resources.”
¶.[0334] of Zhou explicitly discloses “a base station may perform CRC scrambling for DCI, for example, before transmitting the DCI via a PDCCH. The base station may perform CRC scrambling by binarily adding multiple bits of at least one wireless device identifier (e.g., C-RNTI, CS-RNTI, etc.) on the CRC bits of the DCI)” [emphasis added].

¶.[0389]-¶.[0390] of Zhou discloses “a base station may send via a first active BWP, an eMBB data packet to a wireless device. The base station may send via a second active BWP, a URLLC data packet to the wireless device.”
In other words, selecting and/or activating a specific BWP, wherein an indication of an action, which is included in DCI associated with a BWP, is related with a different type of services requiring a different packet size; a different a ultra-reliability; and/or a different low latency delivery as disclosed in ¶.[0389]. Further, the base station performs scrambling by binarily adding multiple bits of at least one wireless device identifier (e.g., C-RNTI, CS-RNTI, etc.) on the CRC bits of the DCI. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411